Case: 13-14801   Date Filed: 07/31/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-14801
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 3:12-cr-00012-MCR-1

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                 versus

DONALD RAY HOLMES,

                                                        Defendant-Appellant.

                     ________________________

                           No. 13-14802
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 3:13-cr-00013-MCR-1

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                 versus

DONALD RAY HOLMES,

                                                        Defendant-Appellant.
              Case: 13-14801    Date Filed: 07/31/2014   Page: 2 of 2


                           ________________________

                   Appeals from the United States District Court
                       for the Northern District of Florida
                          ________________________

                                  (July 31, 2014)

Before PRYOR, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Chet Kaufman, appointed counsel for Donald Holmes in these direct

criminal appeals, has moved to withdraw from further representation of Holmes

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). Our independent review of the record reveals that

counsel’s assessment of the relative merit of the appeals is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Holmes’s conviction, revocation

of supervised release, and sentences are AFFIRMED.




                                         2